Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to applicant's request for continued examination filed on April 21, 2022.

Status of Claims
Amendment of claim 3 is acknowledged.
Claim 3 is currently pending and are the subject of this office action.
Claim 3 is presently under examination.

Priority
This divisional patent application claims the benefit of pending U.S. Patent Application Serial No. 15/479,938, filed on April 5, 2017, which claims the benefit of U.S. Patent Application Serial No. 14/820,646, filed on August 7, 2015, now U.S. Patent 9,650,384, issued on May 16, 2017, which claims the benefit of U.S. Provisional Patent Application Serial No. 62/035,208, filed August 8, 2014. 




Rejections and/or Objections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated (Maintained Rejections and/or Objections) or newly applied (New Rejections and/or Objections, Necessitated by Amendment or New Rejections and/or Objections not Necessitated by Amendment).  They constitute the complete set presently being applied to the instant application. 
Responses to Applicant’s arguments have been addressed immediately after the corresponding rejections, or in the section: Withdrawn Rejections and/or Objections, if the rejection was withdrawn.

Claim Rejections - 35 USC § 103 (Maintained Rejection).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 stands rejected under 35 U.S.C. 103 as being unpatentable over Akimoto et. al. (US 5,539,113, cited in previous office action), Gonen et. al. (Drug Resistance Updates (2012) 15:183-210, cited by Applicant, cited in previous office action), Goedhals et. al. (Int. J. Gynecol. Cancer (2006) 16 (1172-1178, cited in previous office action), Taylor et. al. (Taylor 1, Tetrahedron Letters (1999) 40:4027-4030, cited in previous office action) and Taylor et. al. (Taylor 2, JOC (2003) 68:9938-9947, cited in previous office action) in view of Cragoe et. al. (US 4,225,609, cited in previous office action).

For claim 3, Akimoto teaches a method of treating cancer (see column 14 under Effects, see also column 16, lines 7-20) comprising the administration of compound: N-[4-[3-(2-amino-4-hydroxy-7H-pyrrolo-[2,3-d]-pyrimidin-5-yl)propyl]benzoyl]-L-glutamic acid ( equivalent to instant compound 2, see Working Example 8 on column 26, see also column 13, lines 24-25):

    PNG
    media_image1.png
    196
    417
    media_image1.png
    Greyscale
wherein n = 3 (HOMO-MTA or HOMO-Alimta).

Gonen teaches that the compound known as Pemetrexed (Altima, MTA, LY231514):

    PNG
    media_image1.png
    196
    417
    media_image1.png
    Greyscale
wherein n = 2, is effective in treating different types of cancer (see section 2.1.5 on pages 189-190).
Further, Goedhals teaches that Pemetrexed is effective in treating cervical cancer (see entire document).
Taylor 1 teaches the synthesis of both above compounds (n = 2 and n = 3, see compounds 1 and 2 respectively) and also teaches that both compounds are almost equally active in cell growth inhibition studies (see page 4029, first paragraph).
Taylor 2, also teaches that the above two compounds (Alimta n = 2 (1) and Homo-Alimta n = 3 (1a)) are active anticancer agents and discloses a synthetic method for both (see scheme 4 on page 9941):

    PNG
    media_image2.png
    525
    696
    media_image2.png
    Greyscale


Finally, Cragoe teaches the compound:

    PNG
    media_image3.png
    66
    179
    media_image3.png
    Greyscale
(See compound XXI on column 14) and how to synthesize it.

Since the prior art teaches that the following compounds:

    PNG
    media_image1.png
    196
    417
    media_image1.png
    Greyscale
wherein n = 2 or n = 3, are effective anticancer agents, and in particular against cervical cancer, the skilled in the art will be motivated to make close analogs like n = 4, which differs from n = 3 by one –CH2- group, and expect the same or similar activity.
MPEP 2144.09, Section III states:  
“Prior art structures do not have to be true homologs or isomers to render structurally similar compounds prima facie obvious.  In re Payne, 606 F.2d 303, 203 USPQ 245 (CCPA 1979) (Claimed and prior art compounds were both directed to heterocyclic carbamoyloximino compounds having pesticidal activity.  The only structural difference between the claimed and prior art was that the ring structures of the claimed compounds had two carbon atoms between two sulfur atoms, whereas the prior art ring structures had either one or three carbon atoms between two sulfur atoms.  The court held that although the prior art compounds were not true homologs or isomers of the claimed compounds, the similarity between the chemical structures and properties is sufficiently close that one of ordinary skill in the art would have been motivated to make the claimed compounds in searching for new pesticides).”
In re Gyurik, 201 USPQ 552, 596 F2d 1012 on page 557 states: “In obviousness rejections based on close similarity in chemical structure, the necessary motivation to make a claimed compound, and thus the prima facie case of obviousness, rises from the expectation that compounds similar in structure will have similar properties.  
In the instant case, since close analogs differing in one methylene group (n = 2 and n = 3) are known to be effective in treating a variety of cancer and cervical cancer in particular, it will be expected that compounds differing by only one methylene group (n = 1 or n = 4) will also have the same or similar biological activity and be effective in treating cervical cancer.
The skilled in the art will be further motivated to make the compound wherein n = 4, since Taylor 2 teaches a synthetic scheme for n = 2 and n= 3, using the following compounds as starting materials (see Figure 4):

    PNG
    media_image4.png
    49
    147
    media_image4.png
    Greyscale
wherein n = 2 or n = 3 and R2 = -COOEt.  As such and knowing that the equivalent starting material wherein n = 4 is already known (see compound XXI of Cragoe), the skilled in the art will be motivated to replace the starting materials wherein n = 2 or n = 3 of the Taylor 2 synthetic scheme with the starting material wherein n = 4 (Compound XXI of Cragoe).


The prior art is silent regarding “the compound having an RFC/FR tumor selectivity ratio that is greater than pemetrexed”. 
Apparently, Applicant has discovered a new property or advantage ("having an RFC/FR tumor selectivity ratio that is greater than pemetrexed”) of the compound made obvious by the prior art.
MPEP 2112 I states: “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).”.
MPEP 2112.01 further states: "When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions (in the instant case: having a RFC/FR tumor selectivity ratio that is greater than pemetrexed) are presumed to be inherent”.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).”

All this will result in the practice of claim 3 with a reasonable expectation of success.

Response to Applicant’s arguments related to the above rejection
Applicant's arguments have been fully considered but are not persuasive.
	
Examiner’s response:
There is nothing unexpected regarding the fact that the compound claimed wherein n = 4 carbon chain is more active (IC50 8.6 nM) compared to the homologs wherein n= 3 Carbon chain (IC50 72.0 nM) and n = 2 carbon chai (IC50 18.2 nM).  These values are expected within the variability of an SAR (Structure Activity Relationship).
Further, there is nothing unexpected related to the fact that the compound claimed, wherein n = 4 carbon chain is more selective for tumor cells over n = 2 carbon chain (pemetrexed): wherein the RFC/FR tumor selectivity ratio is 6.58 vs 1.68 respectively.
According to MPEP 716.02:
“Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (differences in sedative and anticholinergic effects between prior art and claimed antidepressants were not unexpected). In In re Waymouth, 499 F.2d 1273, 1276, 182 USPQ 290, 293 (CCPA 1974), the court held that unexpected results for a claimed range as compared with the range disclosed in the prior art had been shown by a demonstration of "a marked improvement, over the results achieved under other ratios, as to be classified as a difference in kind, rather than one of degree." Compare In re Wagner, 371 F.2d 877, 884, 152 USPQ 552, 560 (CCPA 1967) (differences in properties cannot be disregarded on the ground they are differences in degree rather than in kind); Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) ("we generally consider a discussion of results in terms of ‘differences in degree’ as compared to ‘differences in kind’ . . . to have very little meaning in a relevant legal sense").”
In the instant case, the IC50 went from 8.6 to 72 when the carbon chain was increased from 2 Carbons to 3 Carbons, still one would have expected the compound with 4 Carbons (instant compound 3) to be active.  Although nobody could have predicted the exact IC50, the fact that the IC50 is lower than the other two homologs is not unexpected but simply shows a difference in activity between all 3 compounds.  These type of fluctuations in SAR are common in medicinal chemistry.  Same reasoning for the RFC/FR tumor selectivity.

NOTE: in order to accelerate prosecution, it is advised that Applicant appeals (Pre-Appeal Brief or Appeal Brief) this rejection so third parties can have an opinion on this office action.



Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
April 25, 2022.